117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Benjamin Wayne McCOIN, Appellant.
No. 97-1469.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 10, 1997Filed:  July 16, 1997

Appeals from the United States District Court for the Western District of Missouri.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Benjamin Wayne McCoin, confined at the U.S. Medical Center for Federal Prisoners (MCFP), Springfield, Missouri, appeals the district court's1 judgment committing him to the custody of the Attorney General pursuant to 18 U.S.C. § 4246.  Because McCoin's notice of appeal was not filed within the sixty-day time period provided by Federal Rule of Appellate Procedure 4(a)(1), we lack jurisdiction.  See United States v. Vanornum, 912 F.2d 1023, 1025 (8th Cir.1990).  Accordingly, we dismiss.  See 8th Cir.  R. 47A(a).



1
 The Honorable Russell G. Clark, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable James C. England, United States Magistrate Judge for the Western District of Missouri